Exhibit 23.1 Schwartz Levitsky Feldman llp CHARTERED ACCOUNTANTS LICENSED PUBLIC ACCOUNTANTS TORONTO * MONTREAL CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-1/A-2 of our report dated March 26, 2013 with respect to the audited balance sheets of Kallo Inc. (the Company) as of December 31, 2012 and December 31, 2011 and the related statements of expenses, stockholders’ equity (deficit) and the cash flows for the years ended December 31, 2012 and December 31, 2011. “Schwartz Levitsky Feldman LLP” Toronto, Ontario Chartered Accountants March 31, 2013 Licensed Public Accountants 2300 Yonge Street, Suite 1500 Toronto, Ontario M4P 1E4 Tel: Fax:
